      Case 19-02812                Doc 10           Filed 02/06/19 Entered 02/06/19 23:25:11                          Desc Imaged
                                                    Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Howard H. Harris                                                  Social Security number or ITIN        xxx−xx−8021
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 2/1/19
Case number:          19−02812


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Howard H. Harris

2.      All other names used in the
        last 8 years

3.     Address                               2004 Valley Lo Lane
                                             Glenview, IL 60025

4.     Debtor's attorney                     E. Philip Groben                                       Contact phone (312) 263−2200
                                             Gensburg Calandriello & Kanter, P.C.                   Email: pgroben@gcklegal.com
       Name and address                      200 West Adams St., Ste 2425
                                             Chicago, IL 60606

5.     Bankruptcy trustee                    Karen R Goodman ESQ                                    Contact phone (312) 836−4048
                                             Taft Stettinius & Hollister LLP                        Email: kgoodman@taftlaw.com
       Name and address                      111 East Wacker Dr
                                             Suite 2800
                                             Chicago, IL 60601
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 19-02812                    Doc 10      Filed 02/06/19 Entered 02/06/19 23:25:11                                  Desc Imaged
                                                  Certificate of Notice Page 2 of 5
Debtor Howard H. Harris                                                                                                    Case number 19−02812


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 2/4/19

7. Meeting of creditors                          March 5, 2019 at 01:00 PM                                   Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              219 South Dearborn, Office of
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            the U.S. Trustee, 8th Floor, Room
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     800, Chicago, IL 60604
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 5/6/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
        Case 19-02812        Doc 10    Filed 02/06/19 Entered 02/06/19 23:25:11             Desc Imaged
                                       Certificate of Notice Page 3 of 5
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-02812-DLT
Howard H. Harris                                                                        Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: kcollopyn              Page 1 of 3                   Date Rcvd: Feb 04, 2019
                               Form ID: 309A                Total Noticed: 107


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 06, 2019.
db             +Howard H. Harris,    2004 Valley Lo Lane,     Glenview, IL 60025-1723
27504273       +Accurate CNC Machining Inc,     5365 Edith Ln.,    Roscoe, IL 61073-9573
27504274       +Acme Finishing Co.,    1595 Oakton St.,     Elk Grove Village, IL 60007-2149
27504275        Agnora, Ltd,    200 Mountain Rd.,    Collingwood, ON L9Y4V5
27504277       +ArcBest - ABF Freight System, Inc.,     PO Box 10048,    Fort Smith, AR 72917-0048
27504278       +Arem Container & Supply Co.,     6153 W. Mulford,    Niles, IL 60714-3420
27504279       +Atlas Crane Service,    PO Box 356,    Batavia, IL 60510-0356
27504285       +BKD CPA’s & Advisors,    233 S. Wacker Dr., Ste. 8300,     Chicago, IL 60606-6339
27504280       +Bake’s Steel Erectors, Inc.,     33243 N. US 45,    Grayslake, IL 60030-2209
27504281        Bank of America,    Business Card,    P.O. Box 15796,    Wilmington, DE 19886-5796
27504283       +Bergst Special Tools, Inc.,     723 W. Annoreno Dr.,    Addison, IL 60101-4315
27504284       +Bianco Glass,    1908 Janke Dr.,    Northbrook, IL 60062-6707
27504286       +Bohle America, Inc.,    10924 Granite St., Ste. 200,     Charlotte, NC 28273-7164
27504287       +Bridge Street Glass,    313 E. Bridge St.,     Covington, OH 45318-1516
27504288       +Bucthel Metal Finishing Corp.,     1945 W. Touhy Ave.,    Elk Grove Village, IL 60007-5315
27504289       +By Land, Inc.,    269 Spring Valley Way,     Round Lake, IL 60073-9543
27504290       +Capitol Rental Building Equipment,     2188 NW 25th Ave. 33142-7121
27504291       +Central Steel & Wire Co.,     3000 W. 51st. St.,    Chicago, IL 60632-2198
27504292       +Century Glass,    801 Golf Ln.,    Bensenville, IL 60106-1512
27504293       +Chamberlin Roofing & Waterproofing,     7510 Langtry,    Houston, TX 77040-6629
27504295       +Chase Auto,    PO Box 901003,    Fort Worth, TX 76101-2003
27504300       +Chase Sapphire Card,    10 South Dearborn Street,     Chicago, IL 60603-2318
27504301       +Chase United Mileage Plus,     Chase Bank,    10 South Dearborn Street,    Chicago, IL 60603-2318
27504302       +Checker Glass Corp.,    5 Commercial Ave.,     Garden City, NY 11530-6417
27504304        Citi Thank you Credit Card,     P.O. Box 790110,    MS 504-A,    Saint Louis, MO 63179-0110
27504305        CitiBank, N.A.,    P.O. Box 790110,    Saint Louis, MO 63179-0110
27504306       +CitiBank/Home Equity Loan,     P.O. Box 790110,    Saint Louis, MO 63179-0110
27504308       +Direct Drive Logistics, Inc.,     11122 W. Rogers St.,    Milwaukee, WI 53227-1140
27504310       +Douglas S. Studt,    2433 Fox Meadow Ct.,     Winnetka, IL 60093-4305
27504311       +Durre Bros. Welding & Machine Shop,     PO Box 39,    Minonk, IL 61760-0039
27504312      #+Dynamex Inc.,    5429 LBJ Freeway, Ste. 900,     Dallas, TX 75240-2664
27504313       +Epic Custom Glass,    3501 Grand Ave., #3,     Glenwood Springs, CO 81601-4711
27504314       +Gary Lubic,    61 Norfolk Ave.,    Clarendon Hills, IL 60514-1242
27504315       +Global Logistics & Procurement,     1200 W. Lake St.,    Chicago, IL 60607-1653
27504316       +Harrison Crane Service,    2440 NW 37th St.,     Miami, FL 33142-5364
27504317        Hi-Tek Logistics, Inc.,    2007 Springbrook Rd.,     Des Plaines, IL 60016
27504320       +Julie K. Harris,    711 Appletree Lane,     Glencoe, IL 60022-1003
27504321       +KDM Meridian,    22541 Aspen St., Ste. C,     Lake Forest, CA 92630-6320
27504322       +Kevin Jones,    249 Signature Dr.,    Bloomingdale, IL 60108-1737
27504323       +KoMaxx, Inc.,    328 Cottonwood Dr.,    Buffalo Grove, IL 60089-2051
27504324       +Lee Quigley Co.,    5301 W. 65th. St., Ste. D,     Chicago, IL 60638-5640
27504325       +Leonard Motor Express, Inc.,     PO Box 696,    New Lenox, IL 60451-0696
27504326       +Lynden International,    2575 Allan Dr.,     Elk Grove Village, IL 60007-6754
27504328       +MBM Metalworks (Americas) Inc.,     1375 Broadway,    New York, NY 10018-7001
27504329       +MBM Metalworks (Americas) Inc.,     1745 Broadway, 17th Floor,     New York, NY 10019-4642
27504338        MRK Industries, Inc.,    4821 Industrial Dr.,     Libertyville, IL 60048
27504327       +Maspeth Welding, Inc.,    59-30 54th St.,     Maspeth, NY 11378-3004
27504330       +McMaster-Carr,    PO Box 4355,    Chicago, IL 60680-4355
27504331       +Meccor industries Ltd.,    3933 Oakton St.,     Skokie, IL 60076-3431
27504332       +Metal Creations Inc.,    2444 N. Pulaski Rd.,     Chicago, IL 60639-2150
27504333       +Metalset, Inc.,    1200 Henlsey St.,    Richmond, CA 94801-1900
27504334        Metropolitan Capital Bank & Trust,     9 East Ontario Street,     Chicago, IL 60611-2709
27504335       +Michael Conway,    100 Roundtop Rd.,    Framingham, MA 01701-3126
27504336       +Mid American Metals,    PO Box 860,    Ozark, MO 65721-0860
27504337       +Mr. Cooper,    8950 Cypress Waters Blvd.,     Coppell, TX 75019-4620
27504339       +Multimetal Products Corp,     3965 Grove Ave.,    Gurnee, IL 60031-2161
27504340        National Lift Truck Inc.,     333 Mt. Prospect Rd.,    Franklin Park, IL 60131
27504341       +Nationstar/mr Cooper,    350 Highland,     Houston, TX 77009-6623
27504342       +OM Log USA Inc.,    1000 Castle Rd.,    Secaucus, NJ 07094-1644
27504343       +On-Time Messenger Service,     1280 N. Route 83,    Bensenville, IL 60106-1034
27504344        Outside Chicago-Indirect Lending,     PO Box 790179,    Saint Louis, MO 63179-0179
27504345       +Peoples Gas,    200 E. Randolph Street, 20th Floor,     Chicago, IL 60601-6431
27504346        Pro Express LLC,    926 1/2 Milwaukee Ave.,,     South Milwaukee, WI 53172
27504347      #+Pro Tect Associates, Inc.,     2165 Shermer Rd., Ste. C,      Northbrook, IL 60062-6734
27504350       +RJ Olmen Company,    3200 W. Lake Ave.,     Glenview, IL 60026-1291
27504348       +Raritan Bay Contracting Inc.,     214 Feltus St.,    South Amboy, NJ 08879-1581
27504349       +Rice Engineering,    105 School Creek Tr.,     Luxemburg, WI 54217-1095
27504351       +Roush Industries, Inc.,    34300 W. Nine Mile Rd.,     Farmington, MI 48335-4706
27504352       +Siteline Interior Carpentry,     25 E. Washington St., Ste. 400,     Chicago, IL 60602-1741
27504353       +Stainless Structurals America,     575 Conroe Park West,    Conroe, TX 77303-1932
27504354       +Stone & Glazing Consulting LLC,     1401 Spinks Rd.,    Flower Mound, TX 75028-4208
27504355       +Strictly Van Transportation, LLC,     PO Box 0750,    Oak Creek, WI 53154-0750
27504356       +Sunbelt Rentals,    1275 West Mound St.,     Columbus, OH 43223-2213
27504357       +Susan Karkomi,    1418 N. Lake Shore Dr.,     Chicago, IL 60610-1631
           Case 19-02812           Doc 10       Filed 02/06/19 Entered 02/06/19 23:25:11                         Desc Imaged
                                                Certificate of Notice Page 4 of 5


District/off: 0752-1                  User: kcollopyn                    Page 2 of 3                          Date Rcvd: Feb 04, 2019
                                      Form ID: 309A                      Total Noticed: 107


27504360         #+Tforce Final Mile,    5429 LBJ Freeway, Ste. 900,    Dallas, TX 75240-2664
27504361          +The Eipel Engineering Group,    241 W. 30th St., 5th Floor,    New York, NY 10001-2823
27504362          +Torstenson Glass Co.,    3233 N. Sheffield Ave.,    Chicago, IL 60657-2271
27504364           U.S. Bank Credit Card,    P.O. Box 790179,   Saint Louis, MO 63179-0179
27504365          +U.S. Bank N.A. as Trustee,    c/o Codilis & Assoc., P.C.,    15W030 N. Frontage Rd., Ste. 100,
                    Burr Ridge, IL 60527-6921
27504371          +US Messenger & Logistics, Inc.,    7790 Quincy St.,    Willowbrook, IL 60527-5532
27504366           Uline Shipping Supplies,    12757 Uline Dr.,   Pleasant Prairie, WI 53158
27504367          +United California Glass & Door,    745 Cesar Chavez,    San Francisco, CA 94124-1211
27504368          +United Rentals, Inc.,    15 Ives Rd.,   Hewlett, NY 11557-2034
27504372          +Vitralum Industries,    1401 E. Higgins Rd.,   Elk Grove Village, IL 60007-1604
27504376          +WW 110 Wall LLC,   115 W. 18th St.,    New York, NY 10011-4113
27504374          +Washington Mutual Business,    1201 Third Avenue, Suite 1000,    Seattle, WA 98101-3038
27504375          +Williams Steel Erectors, Inc.,    12148 Blackthorne Ridge Dr.,    Mokena, IL 60448-8114

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: pgroben@gcklegal.com Feb 05 2019 01:07:21        E. Philip Groben,
                 Gensburg Calandriello & Kanter, P.C.,    200 West Adams St., Ste 2425,      Chicago, IL 60606
tr             +EDI: QKRGOODMAN.COM Feb 05 2019 05:53:00       Karen R Goodman, ESQ,
                 Taft Stettinius & Hollister LLP,    111 East Wacker Dr,     Suite 2800,    Chicago, IL 60601-4277
27504276       +E-mail/Text: American@AABinfo.net Feb 05 2019 01:07:59        American Adjustment,    73 Field St,
                 Waterbury, CT 06702-1906
27504282        EDI: BANKAMER.COM Feb 05 2019 05:53:00      Bank of America Credit Card,      P.O. Box 982235,
                 El Paso, TX 79982
27504294        EDI: CHASE.COM Feb 05 2019 05:53:00      Chase,    P.O. Box 15123,     Wilmington, DE 19850-5123
27504296        EDI: CAUT.COM Feb 05 2019 05:53:00      Chase Auto Finance,     P.O. Box 901076,
                 Fort Worth, TX 76101-2076
27504297       +EDI: CHASE.COM Feb 05 2019 05:53:00      Chase Card,     P.o. Box 15298,
                 Wilmington, DE 19850-5298
27504298       +EDI: CHASE.COM Feb 05 2019 05:53:00      Chase Credit Card,     P.O. Box 15123,
                 Wilmington, DE 19850-5123
27504299        EDI: CHASE.COM Feb 05 2019 05:53:00      Chase Sapphire,     P.O. Box 15123,
                 Wilmington, DE 19850-5123
27504303        EDI: CITICORP.COM Feb 05 2019 05:53:00      Citi Advantage Gold,     P.O. Box 6004,
                 Sioux Falls, SD 57117-6004
27504307        E-mail/Text: comedbankruptcygroup@exeloncorp.com Feb 05 2019 01:09:28         ComEd,   PO Box 6111,
                 Carol Stream, IL 60197-6111
27504309       +EDI: AIS.COM Feb 05 2019 05:53:00      Directv, LLC,     c/o American InfoSource,
                 4515 N. Santa Fe., Ave,    Oklahoma City, OK 73118-7901
27504318       +E-mail/Text: rev.bankruptcy@illinois.gov Feb 05 2019 01:08:24
                 Illinois Department of Revenue,    101 W. Jefferson St.,     Springfield, IL 62702
27504319        EDI: IRS.COM Feb 05 2019 05:53:00      Internal Revenue Service,
                 Centralized Insolvency Operation,    PO Box 7346,     Philadelphia, PA 19101-7346
27504358       +EDI: RMSC.COM Feb 05 2019 05:53:00      Syncb/steinmart Pllc,     Po Box 965005,
                 Orlando, FL 32896-5005
27504359       +E-mail/Text: mo@terracesupply.com Feb 05 2019 01:09:39        Terrace Supply Co.,
                 1397 Glenlake Ave.,    Itasca, IL 60143-1140
27504363        EDI: USBANKARS.COM Feb 05 2019 05:53:00       U.S Bank,    PO Box 6352,    Fargo, ND 58125
27504370        EDI: USBANKARS.COM Feb 05 2019 05:53:00       US Bank,    PO Box 6352,    Fargo, ND 58125
27504369        EDI: USBANKARS.COM Feb 05 2019 05:53:00       US Bank,    Po Box 5227,    Cincinnati, OH 45201
27504373       +E-mail/Text: vci.bkcy@vwcredit.com Feb 05 2019 01:08:44        VW Credit Inc,    2333 Waukegan Rd,
                 Deerfield, IL 60015-5508
                                                                                                TOTAL: 20

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 06, 2019                                            Signature: /s/Joseph Speetjens
        Case 19-02812      Doc 10    Filed 02/06/19 Entered 02/06/19 23:25:11            Desc Imaged
                                     Certificate of Notice Page 5 of 5


District/off: 0752-1         User: kcollopyn              Page 3 of 3                  Date Rcvd: Feb 04, 2019
                             Form ID: 309A                Total Noticed: 107

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 4, 2019 at the address(es) listed below:
              E. Philip Groben     on behalf of Debtor 1 Howard H. Harris pgroben@gcklegal.com,
               bcervantes@gcklegal.com,rrodriguez@gcklegal.com
              Karen R Goodman, ESQ    kgoodman@taftlaw.com,
               il24@ecfcbis.com;sfdocket@shefskylaw.com;nbeagan@taftlaw.com;kgoodman@ecf.epiqsystems.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                             TOTAL: 3
